IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40713
                        Conference Calendar



VERNON KING, JR.,

                                         Plaintiff-Appellant,

versus

T. H. WARREN, Etc., ET AL.,

                                         Defendants,

T. H. WARREN, CAPTAIN, MICHAEL UNIT INDIVIDUALLY AND IN OFFICIAL
CAPACITY; MICHAEL A. WILSON, WARDEN, MICHAEL UNIT INDIVIDUALLY
AND IN OFFICIAL CAPACITY; D. K. BEVINS, WARDEN, MICHAEL UNIT
INDIVIDUALLY AND IN OFFICIAL CAPACITY; F. M. TURNER, NURSE,
MICHAEL UNIT INDIVIDUALLY AND IN OFFICIAL CAPACITY; D. L. HAYES,
COMMANDING OFFICER, MICHAEL UNIT INDIVIDUALLY AND IN OFFICIAL
CAPACITY;; S. STEVEN SUB COUNSEL, INDIVIDUALLY AND IN OFFICIAL
CAPACITY; D. CARROLL, SUB COUNSEL, MICHAEL UNIT INDIVIDUALLY AND
IN OFFICIAL CAPACITY,

                                         Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:97-CV-389
                        - - - - - - - - - -
                           April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

    In a prior appeal, this court determined that Texas prisoner

Vernon King, Jr., No. 590316, is BARRED from proceeding in forma

pauperis (IFP) under the Prison Litigation Reform Act of 1995

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-40713
                                 -2-

(PLRA) because, on at least three prior occasions while

incarcerated, King has brought an action or appeal in a United

States court that was dismissed as frivolous.     King v. Walker,

No. 97-40830 (5th Cir. February 10, 1998); see 28 U.S.C.

§ 1915(g); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).    Accordingly, King’s IFP status is DECERTIFIED.     He may

not proceed IFP in any civil action or appeal filed while he is

in prison unless he is under imminent danger of serious physical

injury.    28 U.S.C. § 1915(g).   The appeal is DISMISSED.

     King has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.